FILED
                                                                        APRIL 18, 2017
                                                                  In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 33934-3-111
                     Respondent,              )
                                              )
       V.                                     )
                                              )
KEVIN LEE GALLO,                              )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       SIDDOWAY, J. - Kevin Lee Gallo appeals the trial court's denial of his motion to

represent himself. The State defends the court's decision on the basis that Mr. Gallo was

equivocal in his request to represent himself or disruptive, but the record does not bear

out its arguments.

       While the trial court was no doubt motivated by concern for Mr. Gallo's best

interest, it applied an improper standard in revoking its order permitting self-

representation. Mr. Gallo must be afforded a new trial on the two counts for which he

was convicted.
No. 33934-3-111
State v. Gallo


                                       ANALYSIS

       Kevin Lee Gallo was found on Washington State Penitentiary property in March

2015 and was arrested on outstanding warrants. During a search incident to arrest,

officers found a small "baggie" containing methamphetamine and a glass smoking device

with residue inside in Mr. Gallo's pockets. The State charged Mr. Gallo with possession

of a controlled substance (methamphetamine), use of drug paraphernalia, and second

degree criminal trespass.

       The court appointed a lawyer, but Mr. Gallo immediately indicated he wished to

represent himself. The Honorable Scott Wolfram presided at a hearing on Mr. Gallo's

motion for self-representation, which was attended by his then-appointed lawyer, Jerry

Makus. Judge Wolfram engaged in a lengthy colloquy with Mr. Gallo in which he

questioned him about his education, knowledge of the law and court rules, experience in

court proceedings, and reasons for wanting to represent himself. The judge pointed out

the maximum penalty for the charges against him; warned him that by representing

himself he would be at a disadvantage; and informed him that he would need to question

and cross-examine witnesses, make objections, present evidence, pick his jury, exercise

challenges, submit pretrial motions, make discovery requests, and preserve errors for

appeal. Judge Wolfram also warned Mr. Gallo that he could not later complain that he

was provided with inadequate representation. Having satisfied himself that Mr. Gall o's

request was knowing and intelligent, Judge Wolfram signed Mr. Gallo's waiver of

                                            2
No. 33934-3-III
State v. Gallo


counsel and appointed Mr. Makus as standby counsel.

       When Mr. Gallo failed to appear for his trial date in late May 2015, the Honorable

John W. Lohrmann issued a bench warrant for his arrest. Mr. Gallo was arrested and

booked into the Walla Walla County Jail less than a week later.

       A couple of weeks thereafter, Judge Lohrmann conducted a pretrial hearing for a

trial that was then set for June 30. Mr. Gallo asked the court for a trial continuance,

explaining that he had "two cases going on in Benton County." 2 Report of Proceedings

(RP) at 7. 1 He waived his speedy trial right. Judge Lohrmann thoroughly questioned Mr.

Gallo a second time about his decision to represent himself, stating he wanted to see if

Mr. Gallo was "really ready and capable and knowingly, intelligently and voluntarily

making [the] decision to represent [himself]." Id. The court again went over Mr. Gallo's

education, job history, courtroom experience, mental health history, and inquired about

his understanding of the law and procedures that would apply. Mr. Gallo stated he was

currently representing himself in two matters in Benton County, that he had no history of

mental illness, and that he had undergone one competency examination in which he had

been found competent. He acknowledged that he needed to go to the law library to study

some of the law and procedure that would apply to his case.

       In response to numerous warnings by Judge Lohrmann on the challenges of trial


       1
         "1 RP" refers to the verbatim report of the May 13, 2015 proceedings; "2 RP"
refers to the verbatim report of all other reported proceedings.

                                              3
No. 33934-3-111
State v. Gallo


and the disadvantages of self-representation, Mr. Gallo repeatedly said he understood.

Judge Lohrmann concluded,

       I'm going to go ahead and find that your decision to represent yourself is
       knowingly, intelligently and voluntarily made, that you are waiving your
       right to counsel with the full understanding of what your rights are[. H]e
       has an appreciation of the charges, the consequences of representing
       himself, and is aware of the danger that he faces, so I'm going to allow it.

2 RP at 15. He reappointed Mr. Makus as standby counsel and set a new omnibus

hearing for July 31, with a new trial date of August 18.

       Mr. Gallo failed to appear for the July 31 omnibus hearing, so the trial court again

issued a bench warrant for his arrest. The State would later amend the information to

include a charge of bail jumping. Mr. Gallo was not arrested until October 9, 2015.

      At a hearing before Judge Lohrmann a few days thereafter, Mr. Gallo explained

that he had been in jail in Benton County. Judge Lohrmann revoked Mr. Gallo's prose

status and reappointed Mr. Makus during the following exchange:

              [MR. GALLO]: Good morning, Your Honor[.]
             THE COURT: Good morning, Mr. Gallo. You seemed to have
      disappeared for awhile.
              [MR. GALLO]: I did. I went back to Tri-Cities. I was in the
      middle of a move before I got in trouble, while moving back to Walla
      Walla, went back there to tie up loose ends with the move and legal stuff
      and I ended up in jail over there.
             I did get some stuff done with DSHS and I have been to a drug and
      alcohol assessment, that I've got the results--don't know if the Court
      would be interested in that at all. And I am back in Walla Walla. Arrived
      not the way I wanted to come, but the State gave me a ride here and I do
      not need to go back to Benton County. The--my legal stuff there is taken
      care of. There would be no more warrants anywhere. I just want an

                                             4
No. 33934-3-111
State v. Gallo


      opportunity to get things cleared up here now.
               THE COURT: I'm going to reappoint Mr. Makus to represent you.
      And I think you are in need of some legal assistance at this point, some
      specialized legal advice given your situation. I'm going to revoke your
      pretrial release. Set bail at $10,000.
               Was there briefly bail posted in this?
               [PROSECUTOR]: There had been.
               THE COURT: Oh, I recall. We released the bail so that you could
      get some things taken care of.
               [MR. GALLO]: Um hmm. And I wasn't able to make it back until
      now. I have been incarcerated in Benton County.
              As far as my attorney, Makus, I don't think that's going to work out.
      I tried to work with him and I just can't do it. Doesn't seem to want to do
      anything that I want to do and just argues with me and tells me I can't do
      that. So I don't, I don't-I think I would need counsel from, you know,
      because I haven't found one without a conflict of interest.
              THE COURT: Mr. Makus is in the courtroom. Is there an ethical
      reason why you could not serve as Mr. Gallo's attorney?
              MR. MAKUS: No, not as far as I am concerned, Your Honor. He
      does have his own independent thinking, and doesn't like the advice I give.
      But other than that, I think-
              THE COURT: Well, I'm going to go ahead and reappoint Mr.
      Makus. You just don't get your choice of a lawyer who you might get
      along with, Mr. Gallo. All the attorneys on our defense panel here are
      extremely capable, I've got to tell you, and successful. And so my
      suggestion is you listen carefully and listen to the advice on matters of
      strategy and if you really want to represent yourself, again, we'll deal with
      that at a later time. And believe me I'm going to inquire very carefully.
      You haven't shown me that you are really able to represent yourself. I have
      grave concerns about that.
              [MR. GALLO]: Understood.

             [MR. GALLO]: Your Honor, would you be able to instruct the
      attorney to do as I say instead of telling me what I have to do?
             THE COURT: No. You know, I can't do that, Mr. Gallo. The
      attorney is ethically bound to exercise his judgment in terms of advice
      given to you. There is---ethically he can't do certain things. For example,
      if you want him to do something that he knows is improper, he can't do it.
      He is ethically forbidden from doing that sort of thing. So, again, see what

                                            5
No. 33934-3-III
State v. Gallo


       you can do, and listen carefully, respectfully, okay?
       [MR. GALLO]: I will try to work with him. Thank you, Your Honor.

2 RP at 21-23.

       On October 20, Mr. Gallo wrote a letter to Judge Lohrmann complaining that Mr.

Makus "will not work with me." Clerk's Papers (CP) at 71. He stated he needed

effective defense counsel without a "conflict of interest" and "if I can not effectively

defend myself the ... State will have to pay for outside council [sic]." Id. (emphasis

omitted). He asked the judge to schedule a hearing "ASAP to address this subject." Id.

(emphasis omitted).

       Mr. Gallo was arraigned on the bail jumping charge on October 26. The next

transcribed proceeding in our record is trial, which began on November 30, 2015.

       Mr. Makus represented Mr. Gallo at trial. At the close of the State's evidence, he

successfully moved to dismiss the bail jumping charge. The jury found Mr. Gallo guilty

of possession of methamphetamine and use of drug paraphernalia but acquitted him of

the criminal trespass charge.

       At sentencing, the trial court asked Mr. Gallo:

              THE COURT: Mr. Gallo, I-just out of curiosity, it is my
       observation in this case that you were greatly assisted by legal counsel
       representing you. Without getting a dismissal of those two additional
       counts you would be looking at substantially more time. I'm just curious,
       do you understand the helpfulness of legal counsel by now?
              [MR. GALLO]: I do, Your Honor. Yes, it is very confusing and
       overwhelming not to have one if I did not take advantage of it.
              THE COURT: I just hope in the future that you understand that

                                             6
No. 33934-3-III
State v. Gallo


       these lawyers sometimes aren't real polite. They are very busy people and
       don't have the greatest bedside manners in the world but they are dam good
       attorneys and that is just an observation I have had as well.

2 RP 148-49. Mr. Gallo asked if Mr. Makus or another Walla Walla defender could help

with his matter in Benton County, but the judge answered that would not be possible.

       The court sentenced Mr. Gallo to 106 days' confinement, all of which was covered

by time already served, and imposed 12 months of community custody. The State had

requested legal financial obligations (LFOs) in the amount of $3,892 but the trial court

was persuaded by Mr. Makus to impose only $600 in mandatory LFOs.

       Mr. Gallo appeals.

                                        ANALYSIS

       Mr. Gallo appeals the denial of his right to self-representation as well as one

condition of community custody. Because we conclude that Mr. Gallo is entitled to a

new trial we do not address the challenges to his community custody condition, which

can be raised, if necessary, in future proceedings.

       The constitutional right of a criminal defendant to self-representation "is so

fundamental that it is afforded despite its potentially detrimental impact on both the

defendant and the administration of justice." State v. Madsen, 168 Wn.2d 496,503,229

P.3d 714 (2010) (citing a defendant's explicit right under article I, section 22 of the

Washington Constitution and implicit right under the Sixth Amendment to the United

States Constitution). To waive the right to counsel, however, a criminal defendant must

                                              7
No. 33934-3-III
State v. Gallo


act knowingly and intelligently. Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525,

45 L. Ed. 2d 562 (1975). He should be made aware of the dangers and disadvantages, so

that the record will establish that he knows what he is doing and his choice is made with

eyes wide open. Id. A colloquy on the record is the preferred method of ensuring an

intelligent waiver of the right to counsel. City ofBellevue v. Acrey, 103 Wn.2d 203,211,

691 P.2d 957 (1984).

       Trial courts must indulge in every reasonable presumption against a defendant's

waiver of his right to counsel, but the presumption does not give a court carte blanche to

deny a motion to proceed prose. Madsen, 168 Wash. 2d at 504. "A court may not deny a

motion for self-representation based on grounds that self-representation would be

detrimental to the defendant's ability to present his case or concerns that courtroom

proceedings will be less efficient and orderly than if the defendant were represented by

counsel." Id. at 505. Rather, the trial court may only deny a motion to proceed prose

when the request is equivocal, untimely, involuntary, or made without a general

understanding of the consequences. Id. at 504-05. Once granted, the court may appoint

standby counsel or allow for hybrid representation. Id. at 509 n.4.

      A trial court may terminate pro se status "if a defendant is sufficiently disruptive

or if delay becomes the chief motive." Id.; Faretta, 422 U.S. at 834 n.46 ("[T]he trial

judge may terminate self-representation by a defendant who deliberately engages in

serious and obstructionist misconduct."). "A court may not deny prose status merely

                                             8
No. 33934-3-III
State v. Gallo


because the defendant is unfamiliar with legal rules or because the defendant is

obnoxious." Madsen, 168 Wash. 2d at 509.

       We review decisions to permit or deny self-representation for abuse of discretion.

In re Pers. Restraint of Rhome, 172 Wash. 2d 654, 667-68, 260 P.3d 874 (2011). "Because

the trial court has the opportunity to observe a defendant's demeanor and nonverbal

conduct, appellate courts owe considerable deference to a trial court's finding in this

regard." State v. Floyd, 178 Wn. App. 402,410,316 P.3d 1091 (2013). A trial court

abuses its discretion when its decision is "manifestly unreasonable," was reached by

applying the wrong legal standard, or is based on facts not supported by the record.

Madsen, 168 Wash. 2d at 504. Improper denial of the right to represent oneself requires

reversal regardless of whether prejudice results. Id. at 503.

       In Floyd, the defendant knowingly and voluntarily waived his right to counsel and,

aided by standby counsel, represented himself. 178 Wash. App. at 404. At trial, he

displayed limited knowledge of court procedures and the rules of evidence. Id. at 406.

He became confused and frustrated when the trial court sustained State objections, which

resulted in many disruptions and warnings by the court. Id. During closing argument, he

referred to facts not in evidence, to which the State repeatedly objected. Id. Outside the

presence of the jury, the trial court expressed its conclusion that the defendant was

intentionally scuttling the trial, revoked his pro se status, and asked standby counsel to

complete the closing argument. Id. at 406-07.

                                              9
No. 33934-3-111
State v. Gallo


       On appeal, this court was troubled that the trial court had not pursued a course of

action less severe than revoking the defendant's prose status. Id. at 411. Because the

trial court identified the defendant's intentional obstruction and disruption of proceedings

as the basis for revoking pro se status and the record contained sufficient evidence of

warnings and disruptions, however, the defendant's convictions were affinned. Id. at

410-12.

       In this case, it is clear that Mr. Gallo's waiver of counsel was knowing and

voluntary. Both Judge Wolfram and Judge Lohrmann engaged in very adequate

colloquies with Mr. Gallo. No one contends otherwise.

       At issue is only whether the trial court had a basis for revoking Mr. Gallo's prose

status. The State asks us to conclude that in the October 12 hearing, Mr. Gallo withdrew

his request to proceed prose or that he behaved equivocally then and thereafter. But

Madsen made clear that equivocation is not shown where a defendant merely raises new

counsel as an alternative or, after self-representation is denied, quits asking. 168 Wash. 2d

at 507. At most, Mr. Gallo acquiesced in the trial court's announced decision to

reappoint Mr. Makus.

       The State also contends that Mr. Gallo did not live up to his assurances to the

court that he would be motivated, zealous, and would study up in order to be able to

effectively represent himself. But this argument is premised on an incorrect legal

standard. The lack of quality of self-representation does not justify a trial court's

                                             10
No. 33934-3-III
State v. Gallo


revocation of prose status. Id. at 505.

       Finally, the State argues that Mr. Gallo engaged in manipulation and obstruction,

by requesting bail and then failing to appear at court appearances. But unlike the trial

court's revocation of prose status in Floyd, which came after several disruptions,

warnings, and delays, Mr. Gallo's prose status was terminated without warning, after he

failed to appear at two hearings. And the record suggests Mr. Gallo did not appear at one

or both hearings because he was incarcerated in Benton County.

       The only basis for revoking Mr. Gallo's self-representation discernable from

Judge Lohrmann's statements is that Mr. Gallo needed legal advice and assistance. He

expressed "grave concern" that Mr. Gallo would be unable to adequately represent

himself. 2 RP at 23. While his belief that Mr. Gallo needed assistance was undoubtedly

accurate (as Mr. Gallo himself would later concede), it was the wrong legal standard.

Again, denial of the right to proceed prose requires reversal even when no prejudice

results. Madsen, 168 Wash. 2d at 503.

       The record on appeal does not support a lawful basis for the trial court's decision

to terminate Mr. Gallo's self-representation. Application of the wrong legal standard

constitutes abuse of discretion. We reverse Mr. Gallo's two convictions without

prejudice to retrial of the controlled substance charges, and remand.




                                            11
No. 33934-3-111
State v. Gallo


       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                   j

~.9.
Pennell, J.




                                             12